In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

*************************
ALYSSA VANSCOY, a minor               *
by her Parents and Natural Guardians, *              No. 13-266V
SCOTT VANSCOY and                     *              Special Master Christian J. Moran
CAROLINE VANSCOY,                     *
                      Petitioners,    *              Filed: October 2, 2013
                                      *
v.                                    *              Damages; decision based on proffer;
                                      *              human papillomavirus (HPV) vaccine;
SECRETARY OF HEALTH                   *              Gardasil; fainting injuries
AND HUMAN SERVICES,                   *
                      Respondent.     *
*************************

James K. Lo, Harrington, Foxx, et al., Los Angeles, CA, for petitioners.
Justine E. Daigneault, United States Department of Justice, Washington, DC, for respondent.

                  UNPUBLISHED DECISION AWARDING DAMAGES1

        On April 15, 2013, Scott and Caroline Van Scoy filed a petition seeking compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-1 et seq.,
alleging that the human papillomavirus vaccination (Gardasil) their daughter Alyssa received
caused her to faint, resulting in multiple facial injuries. On July 3, 2013, the undersigned ruled,
based upon respondent’s concession, see Respondent’s Report, filed July 1, 2013, that petitioners
are entitled to compensation.

        On September 30, 2013, respondent filed a Proffer on Award of Compensation. Based
upon the record as a whole, the special master finds the Proffer reasonable and that petitioners
are entitled to an award as stated in the Proffer. Pursuant to the attached Proffer (Appendix A),
the court awards petitioners:

       A. A lump sum payment of $32,205.00, representing compensation for actual and
          projected pain and suffering ($20,000.00) and projected unreimbursable
          expenses ($12,205.00) in the form of a check payable to petitioners as

       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
          guardians/conservators of Alyssa Van Scoy, for the benefit of Alyssa Van Scoy.
          No payments shall be made until petitioners provide respondent with
          documentation establishing that they have been appointed as
          guardians/conservators of Alyssa Van Scoy’s estate; and

       B. A lump sum payment of $4,466.78, representing compensation for past
          unreimbursable expenses, payable to Scott Van Scoy and Caroline Van Scoy,
          petitioners.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith.

       Any questions may be directed to my law clerk, Tucker McCarthy, at (202) 357-6392.

       IT IS SO ORDERED.

                                                   s/Christian J. Moran
                                                   Christian J. Moran
                                                   Special Master




                                               2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                              OFFICE OF SPECIAL MASTERS

                                     )
ALYSSA VANSCOY, a Minor, by Her      )
Parents and Natural Guardians, SCOTT )
VANSCOY and CAROLINE VANSCOY, )
                                     )
                     Petitioners,    )
                                     )               No. 13-266V
       v.                            )               Special Master Moran
                                     )               ECF
SECRETARY OF HEALTH AND              )
HUMAN SERVICES,                      )
                                     )
                     Respondent.     )
                                     )

            RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.     Items of Compensation

       A.      Projected Unreimbursable Vaccine-Related Injury Expenses

       For the purposes of this proffer, the term “vaccine-related” is, as described in

respondent’s Rule 4(c) Report filed on July 1, 2013, limited to the one episode of syncope on

November 8, 2010, and excludes any syncopal episodes that Alyssa Van Scoy may experience

thereafter. Based upon the evidence supplied by petitioners, respondent proffers that petitioners

should be awarded $12,205.00 for projected unreimbursable vaccine-related injury expenses as

provided under 42 U.S.C. § 300aa-15(a)(1)(A). Petitioners agree.

       B.      Past Unreimbursable Vaccine-Related Injury Expenses

       Evidence supplied by petitioners documents the expenditure of past unreimbursable

expenses related to Alyssa Van Scoy’s vaccine-related injury. Respondent proffers that

petitioners should be awarded $4,466.78 for past unreimbursable expenses as provided under

42 U.S.C. § 300aa-15(a)(1)(B). Petitioners agree.
       C.      Pain and Suffering

       Respondent proffers that petitioner should be awarded $20,000.00 in actual and projected

pain and suffering. This amount reflects that the award for projected pain and suffering has been

reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4) and 15(f)(4)(A). Petitioners agree.

       D.      Anticipated Loss of Earnings

       The parties agree that based upon the evidence of record, Alyssa Van Scoy will be

gainfully employed in the future. Therefore, respondent proffers that petitioners should be

awarded no anticipated loss of earnings under 42 U.S.C. § 300aa-15(a)(3)(A). Petitioners agree.

       E.      Medicaid Lien

       Petitioners represent that there are no outstanding Medicaid liens against them.

II.    Form of the Award

       The parties recommend that the compensation provided to petitioners should be made

through lump sum payments as described below, and request that the special master’s decision

and the Court’s judgment award the following:

       A.      A lump sum payment of $32,205.00, representing compensation for actual and

projected pain and suffering ($20,000.00) and projected unreimbursable expenses ($12,205.00),

in the form of a check payable to petitioners as guardians/conservators of Alyssa Van Scoy, for

the benefit of Alyssa Van Scoy. No payments shall be made until petitioners provide respondent

with documentation establishing that they have been appointed as guardians/conservators of

Alyssa Van Scoy’s estate; and

       B.      A lump sum payment of $4,466.78, representing compensation for past

unreimbursable expenses, payable to Scott Van Scoy and Caroline Van Scoy, petitioners.




                                                -2-
                            Respectfully submitted,

                            STUART F. DELERY
                            Assistant Attorney General

                            RUPA BHATTACHARYYA
                            Director
                            Torts Branch, Civil Division

                            VINCENT J. MATANOSKI
                            Deputy Director
                            Tort Branch, Civil Division

                            LINDA S. RENZI
                            Senior Trial Counsel
                            Torts Branch, Civil Division

                             s/ Justine E. Daigneault
                            JUSTINE E. DAIGNEAULT
                            Trial Attorney
                            Torts Branch, Civil Division
                            U.S. Department of Justice
                            P.O. Box 146
                            Benjamin Franklin Station
                            Washington, D.C. 20044-0146
                            Telephone: (202) 307-6393

Dated: September 30, 2013




                              -3-